Citation Nr: 0107677	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for depressive 
reaction/post-traumatic stress disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability.  

3.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 based upon hospitalization in excess of 21 
days.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

In an October 1999 submission, the appellant, through his 
representative, raised as an issue entitlement to restoration 
of service connection for depressive reaction, which, 
according to that submission, was unlawfully severed.  The 
Board refers that issue to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.  Depressive reaction/post-traumatic stress disorder 
renders the veteran unable to obtain or retain employment. 

2.  Depressive reaction/post-traumatic stress disorder 
precludes all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.

3.  The veteran was hospitalized from June 26, 1997 to July 
23, 1997, a period in excess of 21 days, in connection with a 
psychiatric disorder for which service connection was then in 
effect.

4.  The veteran has been granted a total schedular evaluation 
for depressive reaction/post-traumatic stress disorder for 
the time period at issue in connection with the veteran's 
claims for a total evaluation based upon individual 
unemployability and for a temporary total evaluation based 
upon a period of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an initial total evaluation for 
depressive reaction/post-traumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for entitlement to a total evaluation based 
upon individual unemployability have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§  3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2000).

3.  The criteria for entitlement to a temporary total 
evaluation based upon hospitalization in excess of 21 days 
have not been met.  38 C.F.R. § 4.29 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board observes that the RO has 
not had an opportunity to consider the effect of the Act upon 
this claim.  The Act, furthermore, contains certain 
notification provisions, which apply in the event that there 
exists evidence, which has not been obtained.  However, in 
light of the disposition of the veteran's claims, the Board's 
decision to address this case on its merits can result in no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In June 1969, a medical board determined that a diagnosis of 
depressive reaction at that time represented the maturation 
of an initial diagnosis in service of situational 
maladjustment.  In rendering its opinion, the medical board 
observed that the veteran, after suffering battle wounds in 
service, felt "extremely tense and bugged all the time," 
"noted insomnia, felt in a daze," and developed a startle 
response."  

In September 1969, the RO granted service connection for 
depressive reaction, relying upon the board's determination 
linking the veteran's diagnosis to service.  The RO evaluated 
the veteran's disability as 50 percent disabling at that 
time.  

In January 1973, the RO reduced the veteran's evaluation to 
30 percent, finding that the veteran's psychiatric picture 
had improved.  Thereafter, in January 1974, the Board denied 
an increased evaluation for depressive reaction.  The 
evaluation of the veteran's psychiatric disability has since 
remained unchanged.  

On June 26, 1997, the veteran was admitted to a VA hospital 
on an inpatient basis until his discharge on July 23, 1997.  
Diagnoses at that time consisted of schizotypal personality 
disorder, anxiety disorder not otherwise specified, rule out 
schizophrenia, paranoid type, rule out post-traumatic stress 
disorder, and borderline personality disorder.  In July 1997, 
the veteran filed a claim for benefits that gave rise to the 
current appeal.  

Since that time the veteran has undergone additional 
hospitalizations and VA examinations.  A report of 
hospitalization from July 1997 to August 1997 reflects 
diagnoses that include bipolar disorder, anxiety disorder, 
not otherwise specified, and rule out post-traumatic stress 
disorder, and an August 1997 hospitalization report reveals 
diagnoses of borderline personality disorder, symptoms of 
bipolar disorder, and symptoms of post-traumatic stress 
disorder.  

In August 1997, an examiner diagnosed major depression and 
post-traumatic stress disorder.  The examiner opined that 
post-traumatic stress disorder was secondary to the veteran's 
experiences in Vietnam and observed that the diagnosis of 
post-traumatic stress disorder was not part of the 
nomenclature at the time of the veteran's service in Vietnam.  
A November 1997 entry in treatment records sets forth 
diagnoses consisting of schizoaffective disorder, bipolar 
type, post-traumatic stress disorder, panic disorder, with 
agoraphobia, and nicotine dependence, and in February 1999, a 
VA examiner diagnosed post-traumatic stress disorder 
secondary to Vietnam combat trauma, schizoaffective disorder, 
bipolar type, generalized anxiety disorder, and panic 
disorder without agoraphobia.  

In the May 1999 rating decision currently on appeal, the RO 
granted service connection for post-traumatic stress 
disorder, although it denied entitlement to an increased 
evaluation and to entitlement to benefits under 38 C.F.R. 
§ 4.29.  The RO made the grant of service connection for 
post-traumatic stress disorder effective July 11, 1997, the 
date of claim.  

The veteran, who is receiving Social Security Disability 
benefits in connection with diagnoses of affective disorder 
and anxiety disorder, seeks increased an evaluation for his 
psychiatric disability.  He also seeks a total evaluation 
based upon individual unemployability and a temporary total 
evaluation under 38 C.F.R. § 4.29 based upon a 
hospitalization from June 26, 1997 to July 23, 1997.

I.  Increased Evaluation

A mental disorder, such as post-traumatic stress disorder, 
warrants a 30 percent evaluation, if the disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily), due such symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss.  A 
50 percent evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The June 1997 hospitalization report, which sets forth 
diagnoses consisting of anxiety disorder, rule out post-
traumatic stress disorder, and rule out thought disorder, 
reflects that the veteran's complaints included visual and 
auditory hallucinations, paranoid thoughts and a history of 
prior hospitalizations and suicide attempts.  The veteran, 
who had been self employed for 25 years, was no longer 
employed, having left his employment five months earlier.  
The report of that hospitalization sets forth a global 
assessment of functioning (GAF) evaluation of 31.

A July 1997 entry which reflects diagnoses of bipolar 
disorder, rule out schizoaffective disorder, rule out post-
traumatic stress disorder, anxiety disorder, and rule out 
schizophrenia reflects complaints that included auditory and 
visual hallucinations and notes mood lability and suicidal 
ideation.  That report reflects a GAF evaluation of 35/50.  
The discharge report, which sets forth diagnoses consisting 
of bipolar disorder, anxiety disorder, and rule out post-
traumatic stress disorder, reflects a GAF evaluation of 
45/50.  

An August hospitalization report which sets forth borderline 
personality disorder, symptoms of bipolar disorder, and 
symptoms of post-traumatic stress disorder, as diagnoses, 
characterizes the veteran as unemployed and reflects that the 
veteran suffered from homicidal and suicidal ideation at that 
time.  The report sets forth a GAF evaluation of 31 and 
characterizes the highest GAF evaluation as 40.  

The VA examination in February 1999 revealed post-traumatic 
stress disorder characterized by recurrent recollections, 
flashbacks, memory lapses, a lack of friends, fear of dying, 
and suicidal and homicidal ideation.  That examination also 
revealed a mood disorder, characterized as schizoaffective 
disorder, manifested by symptoms that included depression and 
anger.  The examiner, who attributed symptoms of agoraphobia 
to post-traumatic stress disorder, also concluded that the 
veteran suffered from anxiety and met the criteria for 
generalized anxiety disorder.  That examiner, who reviewed 
the claims file and who diagnosed post-traumatic stress 
disorder secondary to Vietnam combat trauma, schizoaffective 
disorder, bipolar type, generalized anxiety disorder, and 
panic disorder without agoraphobia, assigned a GAF evaluation 
of 40.  

The veteran's disability clearly results in very severe 
impairment.  The veteran is in receipt of Social Security 
Disability benefits based upon psychiatric disorders 
associated with symptoms which in turn have been associated, 
at least in part, with those psychiatric disorders for which 
service connection is in effect.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), a GAF evaluation of 31 to 40 
is consistent with some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The GAF evaluations that have been assigned to the 
veteran's disability, which include evaluations as low as 31, 
together with a history of reported symptoms that have 
included hallucinations and suicidality suggest an overall 
disability picture commensurate with total disability.  

The veteran's disability picture includes diagnoses the 
etiology of which remains unclear.  It is not completely 
apparent, for instance, whether schizoaffective disorder is a 
manifestation of the what was previously characterized as 
depressive reaction or whether that disorder is otherwise 
related to service.  To the extent that the veteran's 
disability picture includes disorders unrelated to service, 
it is also not completely clear to what extent any such 
disorders impact upon the veteran's overall disability 
picture.  

However, medical evidence before the Board suggests 
considerable overlap in symptomatology between the various 
components of the veteran's psychiatric disability picture, 
and at least some evidence suggests that the veteran's entire 
psychiatric symptomatology is etiologically related to 
service.  The findings of the February 1999 examiner, for 
instance, suggest overlap between post-traumatic stress 
disorder and schizoaffective disorder, as well as, possibly 
anxiety and panic disorder.  

According to the August 1997 examiner, the veteran's 
disability consists of two co-morbid conditions, consisting 
of major depression, which may have psychotic features, and 
post-traumatic stress disorder.  That opinion reflects that 
the conditions are both related to the veteran's experience 
in Vietnam and together have resulted increased suicidal 
ideation, depression and psychotic episodes.  That opinion 
also reflects that the diagnosis of post-traumatic stress 
disorder overlaps with other diagnosed disorders, such as 
anxiety and depression.  

Given this evidence, there is little purpose in seeking 
further inquiry into whether a component of the veteran's 
symptomatology may be disassociated from the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Because the veteran's service 
connected psychiatric disorders, characterized as post-
traumatic stress disorder and depression, result in total 
disability, a 100 percent evaluation is warranted.  

The Board observes that the veteran's hospitalization on June 
26, 1997 constitutes an informal claim for benefits.  See 
38 C.F.R. §§ 3.155, 3.157.  Therefore, the veteran is 
entitled to a 100 percent evaluation effective June 26, 1997. 

II.  Individual Unemployability and Temporary Total 
Evaluation

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be impairment which prevents the 
average person from following a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

In addition, a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.  

Although the veteran's service-connected disabilities render 
him unable to engage in gainful employment, the veteran is 
not entitled to receive both individual unemployability and a 
schedular total evaluation.  The veteran's claims correspond 
to the same time period and, there can be no additional 
benefit stemming from a grant of entitlement to a total 
evaluation based upon individual unemployability.  Similarly, 
the veteran may not receive a temporary total evaluation 
based upon hospitalization from June 26, 1997 to July 23, 
1997 because this decision grants a total schedular 
evaluation for that period of time.  See VAOPGCPREC 6-99.  
Therefore, the veteran's claims for this period are 
appropriately dismissed.  


ORDER

A total initial evaluation for depressive reaction/post-
traumatic stress disorder is granted.  

A total evaluation based upon individual unemployability is 
dismissed.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 based upon hospitalization in excess of 21 days is 
dismissed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

